Citation Nr: 1829216	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  13-34 256	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim for Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C. §§ 1310 and 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945 and from July 1950 to June 1952.  He died in May 2001, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which reopened the appellant's previously denied claim for entitlement to DIC and denied the claim on the merits.  Although the PMC reopened the claim, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Jurisdiction over this case was subsequently transferred to the RO in Portland, Oregon, and that office forwarded the appeal to the Board.

In her November 2013 substantive appeal (VA Form 9), the appellant indicated that she wished to have a hearing before the Board in connection with the claim on appeal, and such hearing was scheduled for February 2018.  However, in correspondence received in January 2018, the appellant's representative stated that the appellant would not attend the scheduled hearing and made no request to reschedule the hearing.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

On January 30, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, on January 30, 2018, the appellant's representative indicated that the appellant no longer wished to continue her appeal from the denial of the claim for entitlement to DIC.  Thus, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


